        Case 1:18-cv-10122-LAK Document 91 Filed 06/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                          MASTER DOCKET

                                                          Case No.: 1:18-md-02865-LAK




STIPULATION AND [PROPOSED] ORDER GRANTING SUBSTITUTION OF COUNSEL AND
                    AMENDED NOTICE OF APPEARANCE


     Notice is hereby given that, subject to approval of the Court and pursuant to Local Civil

  Rule 1.4, Courtney Jones Kieffer and Elizabeth Fitzgerald Griffin and the firm Clark Hill

  Strasburger are relieved as counsel for Plaintiff Skatteforvaltningen (“Plaintiff” or “SKAT”)

  in the following actions:


     1:18-cv-10119-LAK Customs and Tax Administration of the Kingdom of Denmark v.
     Blackrain Pegasus LLC Solo 401K Plan, et al (Transferee Court SD Texas 4:18-01889)
     1:18-cv-10122-LAK Customs and Tax Administration of the Kingdom of Denmark v.
     Gyos 23 LLC Solo 401k Plan, et al (Transferee Court SD Texas 4:18-01895)
     1:18-cv-10123-LAK Customs and Tax Administration of the Kingdom of Denmark v.
     The Oak Tree One 401k Plan, et al (Transferee Court SD Texas 4:18-01897)
     1:18-cv-10124-LAK Customs and Tax Administration of the Kingdom of Denmark v.
     The Joanne E. Bradley Solo 401k Plan, et al (Transferee Court SD Texas 4:18-01898)
     1:18-cv-10125-LAK Customs and Tax Administration of the Kingdom of Denmark v.
     Delgado Fox LLC Solo 401k Plan, et al (Transferee Court SD Texas 4:18-01899)
     1:18-cv-10126-LAK Customs and Tax Administration of the Kingdom of Denmark v.
     Pegasus Fox 23 LLC Solo 401k Plan, et al (Transferee Court SD Texas 4:18-01900)
           Case 1:18-cv-10122-LAK Document 91 Filed 06/04/20 Page 2 of 2




                              AMENDED NOTICE OF APPEARANCE

         Michael A. Walsh, formerly a Member of Clark Hill Strasburger, has changed firms and

   his new firm, Parsons McEntire McCleary PLLC, will serve as Texas counsel for SKAT in

   the above referenced actions and copies of all correspondence, notices, pleadings, or

   discovery should be served to the following:

AMENDED NOTICE OF APPEARANCE:

                                            PARSONS MCENTIRE MCCLEARY PLLC

                                            /s/ Michael A. Walsh
                                            MICHAEL A. WALSH
                                            mwalsh@pmmlaw.com
                                            1700 Pacific Avenue, Suite 4400
                                            Dallas, TX 75201
                                            Telephone: (214) 237-4331
                                            Facsimile: (214) 237-4340


CONSENT TO BEING RELIEVED AS COUNSEL:

                                            CLARK HILL STRASBURGER

                                            /s/ Courtney Jones. Kieffer
                                            COURTNEY JONES KIEFFER
                                            courtney.kieffer@clarkhillstrasburger.com
                                            ELIZABETH F. GRIFFIN
                                            elizabeth.griffin@clarkhillstrasburger.com
                                            901 Main Street, Suite 6000
                                            Dallas, Texas 75202
                                            Telephone: (214) 651-4300
                                            Facsimile: (214) 651-4330



The substitution of counsel is hereby approved and is SO ORDERED:




Dated:                                      ____________________________
                                            HON. LEWIS A. KAPLAN, U.S.D.J.
